Citation Nr: 0934697	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New Orleans, 
Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  VA's duty to 
assist includes a duty to obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008). 

A December 2006 VA outpatient treatment record noted that the 
Veteran had a "current eruption on [his] legs that has been 
recurrent since Viet[nam] duty.  It is typical for 
chloracne."  A skin disorder, however, was not diagnosed by 
the treating physician at that time.  Based on this treatment 
record, it is unclear whether the Veteran has a skin disorder 
consistent with chloracne. 

The Veteran has not yet been accorded a VA examination for 
his skin disorder.  Based on the VA treating physician's 
December 2006 treatment note, the Board finds that a remand 
of his skin disorder claim is necessary.  38 U.S.C.A. 
§ 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the Shreveport VA Medical Center and 
Monroe Outpatient Clinic for the period 
from January 2007 to the present.

2.  Schedule the Veteran for an 
appropriate examination to assess his 
skin disorder and evaluate the 
relationship between his skin disorder 
and active duty service.  Every effort 
should be made the schedule him during a 
flare-up of his skin disorder.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that his skin disorder, is 
causally related to service, including 
herbicide exposure. 

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection. If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond. The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

